Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claim(s) 1, 3, 5-6, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1)   in view of Sasaki (US 20090323494 A1)
With regard to claim 1, Gao teaches a power transmitter (e.g., 105, Fig.1) executing communication (e.g., 180, 175, Fig. 1) with a power receiver (e.g., 110, Fig. 1), the power transmitter configured to: synchronize a sampling start time to a pulse-width modulation (PWM) signal ( e.g., 365, Fig. 3) ( e.g., 337 control the sampling time of ADC 330, Fig. 3, [0056], because PWM signal is used to sample , therefore, the sampling start time is synchronized to the PWM signal) ;
determine an average sampling rate for sampling a power carrier signal ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz ) wherein the power carrier signal (360, Fig. 3) is generated by the PWM signal (e.g., 365, Fig. 3) ( see Fig. 3, 337  generates the power signal sends to  coil 165, then the signal 356 out of the 165 further generate the power carrier signal 360 Fig. 3);
sample the power carrier signal to obtain sample value (e.g., ADC 330 sampling the power carrier signal 360, Fig. 3); and
process the sampled values (335 further process the sampled value from 330, Fig. 3).
	Gao does not teach limit an amplitude above or below an average of the sampled values and process the limited sample values.
	Sasaki teaches limit an amplitude above or below an average of the sampled values ( see Fig. 1, Fig. 2,  15 limit an amplitude from data output 13, and 1516 in Fig. 2 is used to average the sampled data, see [0120][0121] describes that The averaging circuit 1516 calculates an average value of sample values. The calculated average value of sample values is set as the upper limit L1 and the lower limit L2 of the amplitude limit value) and process the limited sample values (e.g., 16, 17 process the limited sample values output from 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao, to limit an amplitude above or below an average of the sampled values and process the limited sample values, as taught by Sasaki, in order to eliminate an influence of inter-symbol interference and occurrence of a jitter ([0004] of Sasaki), and improve the performance of the system.
With regard to claim 3, the combination of Gao and Sasaki teaches all the limitations of claim 1, and Gao further teaches wherein process the samples value further comprises determine whether a transmitted bit is a ‘0’ or ‘1’ ( [0058] the transmission of a logical 1 or 0).
With regard to claim 5, the combination of Gao and Sasaki teaches all the limitations of claim 1, and Gao further teaches wherein the power transmitter is configured to sample the power carrier signal based on the synchronized sampling start time ( sampling start time is synchronized to the PWM because PWM signal 365 is used to sample the power signal 360 as shown in the Fig 3) and the determined average sampling rate ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz) ([0056]The PWM 337 is calibrated to periodically sample the scaled primary coil voltage signal at or very close to its peak value every cycle of the power signal. The periodic sampling frequency can be locked to the frequency of the primary coil power signal (e.g., 107 kHz).
With regard to claim 6, the combination of Gao and Sasaki teaches all the limitations of claim 1 and Gao further teaches wherein the power transmitter (337 is part of power transmitter shown in Fig. 3) is configured to directly sample the power carrier signal ( see Fig. 3, shows that 337 directly sample the 360)
With regard to claim 15, Gao teaches a method implemented by a power transmitter ( e.g., 105, Fig. 1) that communicates ( e.g., 175, 180, Fig. 1) with a power receiver ( e.g., 110, Fig. 1) , method comprising:
synchronizing a sampling start time to a pulse-width modulation (PWM) signal (e.g., 365, Fig. 3) ( e.g., 337 control the sampling time of ADC 330, Fig. 3, [0056], PWM signal is used to sample , therefore, the sampling start time is synchronized to the PWM signal);
determining an average sampling rate for sampling a power carrier signal ( e.g., 360, Fig. 3) ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz);
sampling the power carrier signal to obtain sample values ( e.g., ADC 330 sampling the power carrier signal 360, Fig. 3); and; 
processing the sampled values(335 further process the sampled value from 330,  Fig. 3).
Gao does not teach limiting an amplitude above or below an average of the sampled values, and processing the limited sampled values.
Sasaki ((US 20090323494 A1) teaches limiting an amplitude above or below an average of the sampled values( see Fig. 1, Fig. 2,  15 limit an amplitude from data output 13, and 1516 in Fig. 2 is used to average the sampled data, see [0120][0121] describes that the averaging circuit 1516 calculates an average value of sample values. The calculated average value of sample values is set as the upper limit L1 and the lower limit L2 of the amplitude limit value), and processing the limited sampled values (e.g., 16, 17 process the limited sample values output from 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao, to limit an amplitude above or below an average of the sampled values and process the limited sample values, as taught by Sasaki, in order to eliminate an influence of inter-symbol interference and occurrence of a jitter [0004] of Sasaki
With regard to claim 17, the combination of Gao and Sasaki teaches all the limitations of claim 15 and Gao further teaches  wherein processing the samples value further comprises determining whether a transmitted bit is a ‘0’ or ‘1’( [0058] the transmission of a logical 1 or 0)..
With regard to claim 20,  the combination of Gao and Sasaki teaches all the limitations of claim 15 and Gao further teaches sampling the power carrier signal based on the synchronized start sampling start time and determined average sampling rate( sampling start time is synchronized to the PWM because PWM signal 365 is used to sample the power signal 360 as shown in the Fig 3) and the determined average sampling rate ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz) ([0056]The PWM 337 is calibrated to periodically sample the scaled primary coil voltage signal at or very close to its peak value every cycle of the power signal. The periodic sampling frequency can be locked to the frequency of the primary coil power signal (e.g., 107 kHz).

3. Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1)  and Sasaki (US 20090323494 A1) in further view of Ramberg (US20040258140A1)
With regard to claim 2, the combination of Gao and Sasaki teaches all the limitations of claim 1, but not the average sampling rate is N times a data rate of the power carrier signal, wherein N is integer larger than zero.
However, Ramberg teaches the average sampling rate is N times a data rate of the power carrier signal, wherein N is an integer larger than zero (see claim 3 of Ramberg the center frequency is equal to approximately one-quarter the sampling rate, therefore the sampling rate is 4 times of the date rate, and Gao teaches about the data signal in the power carrier signal, 4 times is an integer larger than 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the average sampling rate to be N times a data rate of the power carrier signal and N is an integer larger than zero, as taught by Ramberg, in order to remove unwanted signal, improve the performance and efficiency of the system [0007]
With regard to claim 16, the combination of Gao and Sasaki teaches all the limitations of claim 15, but not the sampling rate is N times a data rate of the power carrier signal.
However, Ramberg teaches the average sampling rate is N times a data rate of the power carrier signal, wherein N is an integer larger than zero (see claim 3 of Ramberg the center frequency is equal to approximately one-quarter the sampling rate, therefore the sampling rate is 4 times of the date rate, and Gao teaches about the data signal in the power carrier signal, 4 times is an integer larger than 0 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to configure the sampling rate to be N times a data rate of the power carrier signal and N is an integer larger than the zero, as taught by Ramberg, in order to remove unwanted signal, improve the performance and efficiency of the system [0007]

4. Claims 4, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1) and Sasaki (US 20090323494 A1)   in further view of Zhou (US20190393734A1)
With regard to claim 4, the combination of Gao and Sasaki teaches all the limitations of claim 3, but not determine whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter, wherein the state of the power transmitter is a preamble detection state , a zero search state, or a packet reception state.
Zhou teaches determine whether the transmitted bit is a ‘0’ or ‘1’  ( see Fig. 7A, preamble has  logic 1 & 0,  also see [0063] data bit includes “001”) is based on a state of the power transmitter ( see at least Fig. 4B, preamble detection 422, and data bit detection 432), wherein the state of the power transmitter is a preamble detection state ( see 422, Fig. 4B, 422 is used to detect the preamble[0062][0063][0064])  e.g., , a zero search state, or a packet reception state ( 432, Fig. 4B, 432 is used to detect the data reception[0069]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to determine whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter, wherein the state of the power transmitter is a preamble detection state, a zero search state, or a packet reception state, as taught by Zhou, in order to use the different reference pattern for different state of data to improve the accuracy of detection ( [0009] ,[0063][0064] of Zhou)
With regard to claim 18, the combination of Gao and Sasaki teaches all the limitations of claim 17, but not wherein determining whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter.
Zhou teaches determine whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter (see at least Fig. 4B, preamble detection 422, and data bit detection 432), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to determine whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter, as taught by Zhou, in order to use the different reference pattern for different state of data to improve the accuracy of detection ([0009], [0063]-[0064] of Zhou)
With regard to claim 19, the combination of Gao, Sasaki and Zhou teaches all the limitations of claim 18, Gao does not teach the state of the power transmitter is a preamble detection state, a zero search state, or a packet reception state.
Zhou teaches determine wherein the state of the power transmitter is a preamble detection state ( see 422, Fig. 4B, 422 is used to detect the preamble[0062][0063][0064])  e.g., , a zero search state, or a packet reception state ( 432, Fig. 4B, 432 is used to detect the data reception[0069]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18, to determine whether a transmitted bit is a ‘0’ or ‘1’ is based on the state of the power transmitter, wherein a state of the power transmitter is a preamble detection state, a zero search state, or a packet reception state, as taught by Zhou, in order to use the different reference pattern for different state of data to improve the accuracy of detection [0009] and [0063]

5 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1) and Sasaki (US 20090323494 A1)    in further view of  Wayner (US 20040067765 A1)
With regard to claim 7, the combination of Gao and Sasaki teaches all the limitations of claim 1, but not the power transmitter is configured to skip a cycle for sampling, such that sampling is not performed for every cycle.
However, Wayner teaches the power transmitter is configured to skip a cycle for sampling, such that sampling is not performed for every cycle ([0082][0084] controller skip a sampling cycle )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to skip a cycle for sampling, such that sampling is not performed for every cycle, as taught by Wayner, in order to avoid unnecessary oversampling sampling and save power ( [0084] of Wayner).

Response to argument
6. Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhandarkar (US 20210099016 A1) teaches about the phase of the transmitter coil voltage PWM signal is used for demodulation of signal packets from the wireless power receiver to control the transmitter coil voltage and thereby wireless power transfer to the power receiver.
Kuribayashi (US 6278675 B1) teaches said amplitude limiting means obtains an average value of sampling values before and after a zero-cross time point of said read signal and sets said average value as said amplitude limitation value.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836